Affirmed and Opinion Filed July 27, 2017




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00216-CR

                          PILAR FRANCISCO GONZALES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-87839-2015

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Brown
                                   Opinion by Justice Brown
       After a jury found appellant guilty of driving while intoxicated, the trial court assessed

punishment at 120 days in county jail, probated for twelve months, and a $500 fine. Based on

the trial court’s findings following a hearing about why the reporter’s record had not been filed,

we concluded appellant had abandoned his appeal. We ordered the appeal submitted without the

reporter’s record and briefs. See TEX. R. APP. P. 37.3(c), 38.8(b)(4). Absent briefs, there are no

issues before us. Finding no fundamental error, we affirm the trial court’s judgment.



                                                   /Ada Brown/
                                                   ADA BROWN
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.2(b)
170216F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PILAR FRANCISCO GONZALES,                          On Appeal from the County Court at Law
Appellant                                          No. 3, Collin County, Texas
                                                   Trial Court Cause No. 003-87839-2015.
No. 05-17-00216-CR        V.                       Opinion delivered by Justice Brown, Chief
                                                   Justice Wright and Justice Myers
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered July 27, 2017.




                                             –2–